Exhibit 10.24

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”), effective as of January 1, 2006 (the
“Effective Date”), is made by and between Maxygen, Inc., a corporation formed
under the laws of the State of Delaware, with offices at 515 Galveston Drive,
Redwood City, CA 94063 (the “Company”) and Balkrishan Gill, Ph.D., an individual
with an address at 100 Pemberton Steps, San Francisco, California 94114 (the
“Consultant”).

BACKGROUND

The Consultant is formerly the President of the Company and has knowledge and
expertise regarding the business of the Company and relationships the Company
would like to retain. The Company desires to have the Consultant provide
consulting services to the Company and assist in transitioning certain
relationships in which Consultant was involved as an employee of the Company,
and the Consultant is willing to provide such consulting services and
assistance, on the terms and conditions set forth below. Accordingly, the
parties hereto hereby agree as follows:

1. Consulting Services.

1.1 The Consultant shall advise the Company and its Affiliates and their
respective management, employees and agents regarding the business of the
Company. The Consultant shall at all times retain the right to control the
manner and means of performance hereunder; provided, however, that the
Consultant shall at all times provide the services and otherwise perform his
obligations hereunder in a professional manner, with reasonable skill and care
and in accordance with the terms and conditions of this Agreement and such
requirements as the Company may from time to time reasonably request.

1.2 From time to time during the term of this Agreement (including any extension
or renewal term thereof) upon request by the Company, the Consultant shall
provide consulting and advisory services in the Field to the Company and its
Affiliates and their respective management, employees and agents at reasonable
times agreed upon by the Consultant and the Company at the Company’s offices, or
such other locations as may be agreed upon by the Consultant and the Company.
The Consultant agrees to provide to the Company and its management, employees
and agents, at the Company’s request, consultation as provided herein by
telephone, by electronic mail, by audioconference, by videoconference and/or
through written correspondence.

1.3 If the Company so requests, the Consultant shall be available to provide
consulting and advisory services to the Company not to exceed an average of: in
the first six (6) months after the Effective Date, one (1) day per week; in the
period from six months after the Effective Date until the first anniversary of
the Agreement, an average of one-half ( 1/2) day per week, and thereafter for
the remainder of the term of the Agreement, an average of one (1) day per month.

2. Consideration; Payment.

2.1 The Company shall pay to the Consultant consulting fees under this Agreement
for consulting services as follows:

(a) for the first six (6) months of the Agreement six thousand six hundred and
sixty-seven U.S. dollars ($6,667) per month; and in the period from six months
after the Effective Date until the first anniversary of the Agreement, three
thousand three hundred and thirty-three U.S. dollars ($3,333) per month; and



--------------------------------------------------------------------------------

(b) for the second year of the Agreement, one thousand two hundred and fifty
U.S. Dollars ($1,250) per month.

In each case, the amount shall be paid to Consultant in monthly, in arrears. In
no event shall the Company pay to the Consulting a total of more than
seventh-five thousand Dollars ($75,000) for consulting services under this
Agreement without the further written agreement of the Company and Consultant.

2.2 In addition to any consulting fees due to the Consultant pursuant to
Section 2.1 above, the Company will reimburse reasonable out-of-pocket expenses
(including reasonable travel expenses) actually incurred by the Consultant in
the course of performing the consulting services hereunder, in compliance with
the Company’s travel policies for its officers and subject to customary written
verification of such expenses in a form reasonably satisfactory to the Company,
within thirty (30) business days after the Company’s receipt from the Consultant
of a proper written invoice therefore.

2.3 At least quarterly, Consultant shall provide to the Company a written
description of the services provided by Consultant and the date and time spent
on such consulting services.

2.4 In consideration for the consulting services provided by the Consultant to
the Company hereunder, during the term of this Agreement, the stock option
grants listed on Exhibit A made to Consultant prior to the Effective Date of
this Agreement that are fully vested as of December 31, 2005 shall continue to
be exercisable by Consultant during the term of this Agreement, in accordance
with the terms of the applicable grant. Such stock options shall continue to be
subject to the terms of the Maxygen, Inc. 1997 Stock Option Plan. All other
stock options granted to the Consultant by the Company, vested and/or unvested,
shall terminate as of the Effective Date. No stock options granted to Consultant
prior to the Effective Date will continue to vest during the term of this
Agreement.

2.5 The Consultant will not be eligible for, nor will participate in, any
health, pension, or other employee benefit plan sponsored or established by the
Company for the benefit of its employees.

3. Term and Termination.

3.1 The term of this Agreement will begin on the Effective Date and will
continue in full force and effect for a period of twenty-four (24) months unless
earlier terminated as provided in Sections 3.2 and 3.3 below or extended or
renewed pursuant to Section 3.4 below (the “Term”).

3.2 Either party may terminate this Agreement for any reason or no reason with
at least thirty (30) days written notice of termination to the other party.

3.3 This Agreement will terminate automatically upon the Consultant’s death, or
in the event the Consultant becomes disabled and such disability substantially
impairs the Consultant’s ability to carry out his or her obligations hereunder.
In such case, the Company’s obligation to pay ceases after the date of
termination, except for those services actually performed on or prior to the
date of such termination.

3.4 This Agreement may be extended or renewed for additional agreed upon periods
upon the written agreement of the parties.

 

2



--------------------------------------------------------------------------------

4. Certain Other Contracts.

4.1 The Consultant shall not disclose to the Company, or bring onto the
Company’s premises, or induce the Company to use, any information that the
Consultant is obligated to keep confidential pursuant to an existing agreement
with any third party, and nothing in this Agreement will be construed to impose
any obligation on the Consultant to the contrary.

4.2 The Consultant shall not perform consulting work hereunder on time that the
Consultant is required to devote to any third party. The Consultant shall not
use the funding, resources and facilities of any third party to perform
consulting work hereunder and shall not perform the consulting work hereunder in
any manner that would give any third party rights to the product of such work.

4.3 The Consultant has disclosed and, during the term of this Agreement
(including any extension or renewal term thereof), shall continue to disclose to
the Chief Executive Officer of the Company, or his designee, any conflicts
between this Agreement and any other agreements or obligations binding the
Consultant.

4.4 The Consultant acknowledges that the Company has not made any agreement or
commitment, or offered to the Consultant any such agreement or commitment,
(i) to have the Consultant perform any additional services, (ii) to make any
other payments to the Consultant, or (iii) to enter into any other agreement
with or commitment to the Consultant.

5. Inventions and Documents; Assignment.

5.1 The Consultant shall promptly and fully disclose to the Chief Executive
Officer of the Company (or his designee) any and all work product and
intellectual property, including without limitation any invention, improvement,
algorithm, code, discovery, process, know-how, design right, copyright, mask
work, formula, technique, method, and/or trade secret, whether or not
patentable, whether or not copyrightable, made, discovered, conceived,
developed, generated, contributed to, or first reduced to practice by the
Consultant, either alone or jointly with others, while performing or arising
from the services provided hereunder (collectively, “Inventions”). The
Consultant understands and agrees that all Inventions are and shall remain the
exclusive property of the Company and shall be treated as Confidential
Information (as defined in Section 6 below). The Consultant agrees to assign and
hereby assigns to the Company (or its designee) all right, title and interest in
and to any such Inventions. The Consultant shall execute all instruments
necessary to perfect the assignment of such Inventions to the Company (or its
designee) and to enable the Company or its designee to apply for, obtain, and
enforce patents, copyrights and other intellectual property rights in any and
all countries on such Inventions. The Consultant hereby irrevocably designates
the Secretary of the Company as the Consultant’s agent and attorney-in-fact to
execute and file any such document and to do all lawful acts necessary to apply
for and obtain such patents, copyrights and other intellectual property rights,
and to enforce the Company’s rights (or the rights of its designee) under this
paragraph.

5.2 The parties acknowledge that all original works of authorship, including but
not limited to computer software, which are made by the Consultant within the
scope of the consulting services provided to the Company hereunder and which are
protectable by copyright shall be “works made for hire” within the meaning of
the Copyright Law of the United States of America and its related laws contained
in Title 17 of the United States Code and are hereby assigned to Company (or its
designee) pursuant to such laws; provided, however, that in no event shall
anything in this Agreement be construed to render the Consultant an employee of
the Company under any state or local labor or employment laws.

 

3



--------------------------------------------------------------------------------

5.3 All documents, data and/or other records provided by or obtained from the
Company or created as a result of the consulting services provided hereunder,
including any summary, abstract or excerpt thereof, (the “Documents”) are, will
be and shall remain the Company’s sole property and must be promptly returned to
the Company when this Agreement expires or terminates, as the case may be. Any
copyright in such Documents and any other documents of any other work prepared
for the Company by the Consultant shall be solely owned by the Company.

5.4 No royalty or other payment will be due to the Consultant in respect of any
Inventions or the assignment thereof to the Company.

5.5 This Section 5 will survive the expiration or termination of this Agreement.

6. Confidentiality.

6.1 The Consultant acknowledges that, during the course of performing the
consulting services hereunder, confidential and proprietary information
(i) owned by the Company and/or its Affiliates (e.g., technical information,
business plans, identification or characterization of biological or other
materials, results and/or design of experiments and/or preclinical or clinical
testing, financial analysis or marketing plans), and/or (ii) received by the
Company and/or its Affiliates in confidence from one or more third parties, may,
in each case, be disclosed to the Consultant by or on behalf of the Company, and
that in connection with the consulting activities conducted by Consultant under
this Agreement the Consultant will be developing information and creating work
product related to the Field (e.g. inventions, projects, products, potential
customers, personnel, business plans, finances and/or other commercially
valuable information). All such information described in the previous sentence,
whatever its form or medium (whether in written, oral, electronic, or graphic
format), shall be referred to as “Confidential Information.” The Consultant
acknowledges and agrees that the Company’s business area is extremely
competitive, that the success of the Company’s business is dependent in part
upon the maintenance of secrecy of Confidential Information, and that any
disclosure of the Confidential Information would result in serious harm to the
Company.

6.2 The Consultant agrees that the Confidential Information of the Company will
be used by the Consultant only in connection with the consulting services
hereunder, and will not be used in any way that is detrimental to the Company.

6.3 The Consultant agrees to hold in strict confidence and not to disclose,
directly or indirectly, the Confidential Information of the Company to any third
person or entity, other than representatives or agents of the Company.

6.4 The term “Confidential Information” does not include information to the
extent that it (i) is or becomes generally available to the public other than
through breach of this Agreement or other wrongful act by the Consultant,
(ii) was already lawfully within the Consultant’s possession prior to being
furnished to the Consultant by or on behalf of the Company hereunder, or
(iii) becomes available to the Consultant on a nonconfidential basis from a
third party who has no obligation of confidentiality to the Company or any of
its Affiliates. Specific Confidential Information shall not be deemed to be
within any of the foregoing exclusions merely because it is within the scope of
more general information within one or more of the exclusions. Further, any
combination of Confidential Information (whether or not combined with
non-confidential information) shall not be deemed to be within the above
exceptions merely because one or more individual items of Confidential
Information are within the above exceptions.

 

4



--------------------------------------------------------------------------------

6.5 The Consultant may disclose any Confidential Information that is required to
be disclosed by applicable law, government regulation or court order; provided
that if any such disclosure is required, the Consultant shall give the Company
reasonable advance notice of any such contemplated disclosure so that the
Company may seek a protective order or take other action reasonable in light of
the circumstances to prevent and/or limit the scope of any such disclosure.

6.6 Upon expiration or termination of this Agreement, the Consultant will
promptly return to the Company or, at the Company’s request, destroy (and
provide to the Company written confirmation of such destruction) all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the Consultant or produced by the
Consultant in connection with services rendered hereunder, together with all
copies, excerpts, summaries and abstracts of any of the foregoing.
Notwithstanding such return or destruction, as the case may be, the Consultant
shall continue to be bound by the terms and conditions of this Section 7 for a
period of five (5) years after the termination or expiration of this Agreement.
This Section 7 shall survive the termination or expiration of this Agreement
(including any extension or renewal term thereof).

7. Use of Equipment and Facilities. If, at any time, the Consultant is required
to work at any of the Company’s premises or use any of its equipment, the
Consultant will comply with all relevant health, safety and security regulations
and related instructions issued by the Company.

8. Use of Name. It is understood by the Consultant that the name of the
Consultant may appear in disclosure documents required by securities laws, and
in other regulatory and administrative filings in the ordinary course of the
Company’s business.

9. No Conflict; Valid and Binding. The Consultant warrants and represents that
(i) neither the execution of this Agreement nor the performance of the
Consultant’s obligations under this Agreement will result in a violation or
breach of any other agreement by which the Consultant is bound, (ii) the
Consultant has the legal power and authority and right to enter into and perform
under this Agreement without violating the rights or obtaining the consent of
any third party, and (iii) the Consultant is entering this Agreement as
principal and not as agent for any other party. The Company represents that this
Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company.

10. Notices. Any notice provided under this Agreement shall be in writing and
shall be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) one day after sending when sent by private courier service
(such as Federal Express), or (iii) five (5) days after sending when sent by
first-class mail (postage prepaid), in each case to the applicable address noted
herein above or to other such address as may have been last designated by the
Company or the Consultant by written notice to the other party as provided
herein.

11. Independent Contractor; Withholding.

11.1 The parties agree that the Consultant will at all times be an independent
contractor, and not an agent or an employee, in the performance of the
consulting services hereunder, and nothing in this Agreement shall be construed
or have effect as constituting any relationship of employer and employee or of
partnership between the Company and the Consultant. The Consultant does not have

 

5



--------------------------------------------------------------------------------

the power or authority to bind the Company or to assume or create any obligation
or responsibility, express or implied, on the Company’s behalf or in the
Company’s name, and the Consultant shall not represent to any person or entity
that the Consultant has such power or authority. Consultant shall not act as an
agent nor be deemed to be an employee of the Company for the purposes of any
employee benefit program, unemployment benefits, or otherwise.

11.2 The Consultant shall provide the Company with his United States Tax
Identification Number (TIN) upon execution of this Agreement. The Company shall
provide the Consultant with an Internal Revenue Service (IRS) Form 1099 in
connection with the performance of the services hereunder. The Consultant
recognizes that no amount will be withheld by the Company from the Consultant’s
compensation for payment of any federal, state, or local taxes or related
payroll deductions of any country, and that the Consultant has sole
responsibility to pay all such taxes, if any, and file all such returns as may
be required by applicable laws and regulations with respect to the Consultant’s
performance of the consulting services hereunder and receipt of fees under this
Agreement, and the Consultant shall indemnify and hold harmless the Company from
the Consultant’s failure to do so.

12. Assignment; Successors and Assigns. Due to the personal nature of the
services to be rendered by the Consultant hereunder, the Consultant may not
assign this Agreement nor subcontract any of the consulting services to be
performed under this Agreement. The Company may assign all its rights and
liabilities under this Agreement to any of its Affiliates or to a successor to
all or a substantial part of its business or assets without the consent of the
Consultant. Subject to the foregoing, this Agreement will inure to the benefit
of and be binding upon each of the assigns and successors of the respective
parties.

13. Advice of Counsel. Each party represents that it has voluntarily executed
this Agreement having read and fully understood it, and after having the
opportunity to freely consult with counsel or other advisor(s) of each party’s
choice, and each acknowledges and agrees that this Agreement shall not be deemed
to have been drafted by one party or the other and will be construed
accordingly.

14. Severability. If any provision of this Agreement shall be declared invalid,
illegal or unenforceable, such provision shall be severed and the remaining
provisions shall continue in full force and effect.

15. Remedies. The Consultant acknowledges that the Company would have no
adequate remedy at law to enforce Sections 5 and/or 6 hereof. In the event of a
violation by the Consultant of such Sections notwithstanding, the Company shall
have the right to obtain from a court of competent jurisdiction injunctive
relief and/or other similar equitable remedies for any such violation, without
the requirement of posting bond or other similar measures.

16. Arbitration; Governing Law; Entire Agreement; Amendment. The parties hereby
agree that any dispute arising under this Agreement, or in connection with any
breach thereof, shall be finally resolved through binding arbitration conducted
in San Francisco, California, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association by one (1) arbitrator appointed in
accordance with such Rules. The arbitrator shall determine what discovery will
be permitted, and shall not order or require discovery against either party of a
type or scope that is not permitted against the other party because of
differences in applicable law. The costs of the arbitration shall be shared
equally by the parties, and each party shall bear its own costs and attorneys’
and witness’ fees. No punitive damages may be granted by the arbitrator. The
parties agree that the arbitrator’s decision shall be the sole, exclusive and
binding remedy between them regarding any and all disputes, controversies,
claims and counterclaims presented to the arbitrator.

 

6



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement shall be governed by the laws of the State
of California without reference to the conflicts of laws principles, represents
the entire understanding of the parties with respect to the subject matter
hereof, supersedes and cancels all prior agreements, understandings,
arrangements or representations between the parties with respect to the subject
matter hereof, and may only be amended by written agreement of the parties;
provided, however, that certain Confidential Information, Secrecy and Invention
Agreement entered by the Company and Simba Gill effective July 6, 1998 shall
remain in full force and effect.

18. Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be part of this Agreement,
and shall not be referred to in connection with the construction or
interpretation of this Agreement.

19. Definition of Affiliates. In this Agreement, “Affiliates” means any and all
corporations or other business entities which (directly or indirectly) control,
are controlled by, or are under common control with the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

UNDERSTOOD AND AGREED:

 

MAXYGEN, INC.    CONSULTANT: By:  

/s/ Russel J. Howard

   Signature:  

/s/ Balkrishan Gill

Name: Russel J. Howard    Name: Balkrishan Gill, Ph.D. Title: Chief Executive
Officer   

 

7



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION GRANTS

 

Grant
Number   Date of
Grant   Plan/Type   Shares   Exercise
Price   Vested
Options @
12/31/05 97648   4/26/2001   1997/NQ   122,500   $ 13.15   122,500 97658  
1/18/2002   1997/NQ   39,375   $ 14.14   38,554 97665   4/1/2002   1997/NQ  
39,375   $ 12.44   38,554 97672   7/1/2002   1997/NQ   39,375   $ 10.51   38,554
97680   10/1/2002   1997/NQ   39,375   $ 6.74   38,554 97692   4/1/2003  
1997/NQ   75,000   $ 7.29   72,916 97700   7/1/2003   1997/NQ   75,000   $ 10.76
  72,916 97686   1/17/2003   1997/NQ   150,000   $ 7.40   145,833 97706  
1/2/2004   1997/NQ   75,000   $ 10.41   35,937 97712   7/19/2004   1997/NQ  
75,000   $ 9.55   35,937                           Total   640,255

 

8